2 N.Y.2d 155 (1956)
M. Kraus & Bros, Inc., Respondent,
v.
William Bergman, as President of Manhattan Window Cleaners Union, an Unincorporated Association, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 3, 1956.
Decided November 30, 1956.
Morris Bauman for appellants.
Frederic S. Berman for respondent.
CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and BURKE, JJ., concur in Per Curiam opinion; VAN VOORHIS, J., dissents and votes to affirm.
*157Per Curiam.
The judgment appealed from should be reversed for, whether or not this be an action in equity involving a "labor dispute" and requiring findings of fact under section 876-a (subd. 1, par. [b]) of the Civil Practice Act, there is neither proof nor finding of damage caused by the picketing (see Kane v. Walsh, 295 N.Y. 198; Wood v. O'Grady, 307 N.Y. 532). However, in view of the method of trial adopted by court and counsel for the presentation of proof, it may be that this failure of proof was inadvertent only. Therefore, we grant a new trial.
The judgment of the Appellate Division and that of Special Term should be reversed and a new trial granted, with costs to abide the event.
Judgments reversed, etc.